IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


PS COURT ASSOCIATES, LLC, T/A AND : No. 926 MAL 2014
GENERAL PARTNER OF PS COURT       :
ASSOCIATES, LP,                   : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
                Petitioner        :
                                  :
                                  :
          v.                      :
                                  :
                                  :
SIMON PROPERTY GROUP, INC. AND :
KING OF PRUSSIA ASSOCIATES,       :
                                  :
                Respondents       :


                                    ORDER


PER CURIAM

     AND NOW, this 14th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.